 In the Matter of THE CUDAHY PACKING COMPANYandUNITEDPACKING HOUSE WORKERS, LOCAL INDUSTRIAL UNION No. 194Cases Nos. C-650 and R-208SECOND SUPPLEMENTAL DIRECTION OF ELECTIONMay 8, 1940On November 4, 1939, the National Labor; Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceedings.-On November 16, 1939, the Board'issued an Order and Amendment to Direction of Election.2 OnFebruary 10, 1940, the Board issued a Supplemental Direction ofElection.3On March 7, 1940, the Board issued an Amendment toSupplemental Direction of Election.4The Supplemental Directionof Election, as amended, directed that an election by secret ballot beconducted as soon, after the date of this Supplemental Direction asmay' be practicable, under the direction and supervision -of the 'Re-gional Director for the Seventeenth Region (Kansas City, Missouri),among all production and maintenance employees of The CudahyPacking Company at its Kansas City, Kansas, plant employed dur-ing the pay-roll period next preceding the date of the SupplementalDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation, and em-ployees who were then or have since been temporarily laid off, butexcluding foremen, assistant foremen, strawbosses, foreladies, andalso excluding those employees who have since quit or been dischargedfor cause; to'determine whether they desire to be represented 'by UnitedPacking House' Workers of America, Local Union No. 10, of thePacking House Workers Organizing Committee, affiliated with theCongress of Industrial Organizations, or by Amalgamated Meat Cut-ters and Butcher Workmen of North America, Local 574, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining or by neither.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,117 N L R B 302.2 17 N L. It B 350120 N L R B. 324.421 N L R B. 216.23 N. L. It. B, No. 56.658 THE CUDAHY PACKING COMPANY65949 Stat.'449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Cudahy Packing Company, Kansas City, Kansas, an elec-tion by secret ballot shall be conducted on May 24, 1940, under thedirection and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National-Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of TheCudahy Packing Company at its Kansas City, Kansas, plant, em-ployed during the pay-roll period ending May 4, 1940, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen temporarily laid off, but excluding foremen, strawbosses, fore-ladies, and also excluding those employees who have since quit or beendischarged for cause, to determine whether they desire ^o be repre-sented by United Packing House Workers of America, Local UnionNo. 10, of the Packing House Workers Organizing Committee, af-filiated with the Congress of Industrial Organizations, or(,by, Amal-gamated Meat Cutters and Butcher Workmen of North America, Local574, affiliated with the American Federation of Labor, for the purposesof collective bargaining, or by neither.